NUMBER 13-14-00505-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                            IN RE CHRISTOPHER GRISSOM


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Garza and Longoria
                   Memorandum Opinion Per Curiam1

        On September 8, 2014, relator Christopher Grissom, proceeding pro se, filed a

petition for writ of mandamus seeking relief against respondent Patsy Perez, the District

Clerk of Nueces County, Texas, because relator has not received a response or other

ruling regarding relator’s motion for nunc pro tunc judgment. We dismiss this original

proceeding for want of jurisdiction.

                                      I. STANDARD OF REVIEW



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).


                                                    1
       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm and that what he seeks to compel is

a ministerial act not involving a discretionary or judicial decision. State ex rel. Young v.

Sixth Jud. Dist. Ct. of App. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007).

If the relator fails to meet both of these requirements, then the petition for writ of

mandamus should be denied. See id. In addition to other requirements, the relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record,” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. In this regard, it is clear that the relator must furnish

an appendix or record that is sufficient to support the claim for mandamus relief. See id.

R. 52.3(k) (specifying the required contents for the appendix); R. 52.7(a) (specifying the

required contents for the record).

                                        II. ANALYSIS

       Relator’s petition for writ of mandamus fails to meet the foregoing requirements

insofar as it fails to include a clear and concise argument for the contentions made with

appropriate citations to relevant authority and it fails to contain either an appendix or a

record. See id. R. 52.3. More saliently, however, this Court does not have mandamus

jurisdiction over district clerks unless it is shown that issuance of the writ is necessary to

enforce our jurisdiction. See TEX. GOV'T CODE ANN. § 22.221(a), (b) (West, Westlaw

through 2013 3d C.S.); In re Smith, 263 S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.]

2006, orig. proceeding); In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st

Dist.] 1999, orig. proceeding); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San



                                              2
Antonio 1998, orig. proceeding). For instance, mandamus relief is appropriate when a

clerk fails to file and forward a notice of appeal to the appropriate court of appeals. In re

Smith, 270 S.W.3d 783, 785 (Tex. App.—Waco 2008, orig. proceeding); In re Smith, 263

S.W.3d at 95–96; In re Washington, 7 S.W.3d at 182; see also Aranda v. Dist. Clerk, 207

S.W.3d 785, 786–87 (Tex. Crim. App. 2006) (orig. proceeding) (per curiam) (granting

mandamus relief where the district clerk failed to file a post-conviction habeas

application). In this case, relator has neither argued nor shown that issuance of the writ

is necessary to enforce our appellate jurisdiction.

                                      III. CONCLUSION

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that we lack jurisdiction to consider this matter. Accordingly, the petition

for writ of mandamus is DISMISSED for want of jurisdiction. See TEX. R. APP. P. 52.8(a).




                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
11th day of September, 2014.




                                              3